Appeal from a *1108judgment of the Monroe County Court (Patricia D. Marks, J.), rendered April 24, 2002. The judgment convicted defendant, upon a jury verdict, of murder in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The verdict finding defendant guilty of murder in the first degree (Penal Law § 125.27 [1] [a] [vii]; [b]) and rejecting his affirmative defense that he was acting “under the influence of extreme emotional disturbance” when he slit the victim’s throat is not contrary to the weight of the evidence (§ 125.27 [2] [a]; see People v George, 7 AD3d 810 [2004]; see generally People v Roche, 98 NY2d 70, 75-76 [2002]). In view of the brutal and senseless nature of the crime, the sentence of life imprisonment without parole is not unduly harsh or severe. Present—Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.